Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the argument and amendment of the applicant. Responses to the arguments of the applicant are presented after the first rejection they are directed to. Claims 16,17,19-23 remain withdrawn. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1,5,6,9,11 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for positive resists including a film forming polymer and sensitizer and negative resists including a film forming polymer, polymerizable monomer and sensitizer/photoinitiator, does not reasonably provide enablement for embodiments lacking these components.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Negative resists require a polymerizable monomer to change solubility of the exposed areas in the developer solution [0064-0066,0017], none of the currently recited components change solubility when exposed. Please amend the claims accordingly. (the copolymer of the organic acid ester monomer and the organic acid monomer has already undergone polymerization and is not photosensitive.)
The chelating resin is a polymer and not a “small molecule” as in lines 17 and 18 of claim 1. The specification apparently relied upon by the applicant describes the chelation of the polymer/resin as forming “a stable structure similar to small molecular (sic, molecule ) chelating” (prepub at [0035]).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,5,6,9,11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, at line 10, “polyminde” should read  - -polyimide- - . (Note also non-elected claim 16) (see prepub at 0053]). 
It is not clear what the language “wherein the chelating resin is configured to carry out coordination with at least one of Ni2+, Zn2+, Al3+, Cr2+, Pb2+ and Mo3+....”  requires of the claimed invention.  Does this require that these ions be present in the photoresist or an adjacent layer or does this merely require the ability to complex the recited metal ions ?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 1 recites that “the film-forming resin is reacted with the photosensitizer”, which the examiner interprets are requiring the sensitizer to be bound to the film-forming polymer as discussed in the specification where the photosensitizer and the film forming polymer have a similar structure (prepub at 0058]).   If the interpretation of claim 1 is valid, then the sensitizer cannot be any of the compounds recited in claim 9.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,5,6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over
Suzuki et al. 20030054284, as evidenced by Rahman WO 9827461.
Suzuki et al. 20030054284 teaches the resist of composition 21, which includes 24 wt% resin 4, 7.4 wt% a condensate of 1,1,3-tris(2,5-dimethyl-4-hydroxyphenyl)-3-phenylpropane and 1,2-naphthoquinonediazide-5-sulfonic acid (B1) and poly(4-vinylpyridine) (C9) dissolved in methyl-3-methoxypropionate and a melamine (table 5 and [0282,0293,0277,0265]. See also example 22 in table 5  which uses 24 wt% resin, 7.4 naphthoquinone PAG, 0.24 poly(4-vinylpyridine) and 60 wt% solvent (40% solids [0265]).  Useful photoinitiators include 1,2 -quinonediazide compounds, preferred are 1,2 -naphthoquinonediazidesulfonic acid esters of trihydroxybenzophenone such as 2,3,4 -trihydroxybenzophenone-1,2 -naphthoquinonediazide-5-sulfonate and 2,4,6 -trihydroxybenzophenone-1,2 -naphthoquinonediazide-5-sulfonate; 1,2 -naphthoquinonediazidesulfonic acid esters of tetrahydroxybenzophenone such as 2,3,4,3' -tetrahydroxybenzophenone-1,2 -naphthoquinonediazide-5-sulfonate, 2,3,4,4' -tetrahydroxybenzophenone-1,2 -naphthoquinonediazide-4-sulfonate, 2,3,4,4' -tetrahydroxybenzophenone-1,2 -naphthoquinonediazide-5-sulfonate and 2,3,4,4'-tetrahydroxy-3'-methoxybenzophenone-1,2 -naphthoquinonediazide-5-sulfonate; and bis(2,4-dihydroxyphenyl)methane-1,2 -naphthoquinonediazide-5-sulfonate, bis(p-hydroxyphenyl)methane-1,2 -naphthoquinonediazide- 5-sulfonate, tri(p-hydroxyphenyl)methane-1,2 -naphthoquinonediazide-5-sulfonate, 1,1,1-tri(p-hydroxyphenyl)ethane-1,2 -naphthoquinonediazide-5-sulfonate, bis(2,3,4-trihydroxyphenyl)methane-1,2 -naphthoquinonediazide-5-sulfonate, 2,2-bis(2,3,4-trihydroxyphenyl)propane-1,2 -naphthoquinonediazide-5-sulfonate and 1,1,3-tris(2,5-dimethyl-4-hydroxyphenyl)-3-phenylpropane -1,2 -naphthoquinonediazide-5-sulfonate. More preferred are 2,3,4 -trihydroxybenzophenone-1,2 -naphthoquinonediazide-5-sulfonate, 1,2 -naphthoquinonediazidesulfonic acid esters of tetrahydroxybenzophenone such as 2,3,4,4' -tetrahydroxybenzophenone-1,2 -naphthoquinonediazide-4-sulfonate, 2,3,4,4' -tetrahydroxybenzophenone-1,2 -naphthoquinonediazide-5-sulfonate and 2,3,4,4'-tetrahydroxy-3'-methoxybenzophenone-1,2 -naphthoquinonediazide-5-sulfonate, 1,1,1-tri(p-hydroxyphenyl)ethane-1,2 -naphthoquinonediazide-5-sulfonate, bis(2,3,4-trihydroxyphenyl)methane-1,2 -naphthoquinonediazide-5-sulfonate, 2,2-bis(2,3,4-trihydroxyphenyl)- propane-1,2 -naphthoquinonediazide-5-sulfonate and 1,1,3-tris(2,5-dimethyl-- 4-hydroxyphenyl)-3-phenylpropane -1,2 -naphthoquinonediazide-5-sulfonate [0057-0058]. Useful solvents include glycol ethers such as ethylene glycol monomethyl ether and ethylene glycol monoethyl ether; ethylene glycol alkylether acetates such as methyl cellosolve acetate and ethyl cellosolve acetate; diethylene glycol alkyl ethers such as diethylene glycol monomethyl ether and diethylene glycol monoethyl ether; propylene glycol alkyl ether acetates such as propylene glycol methyl ether acetate, propylene glycol ethyl ether acetate and propylene glycol propyl ether acetate; aromatic hydrocarbons such as toluene and xylene; ketones such as methyl ethyl ketone, cyclohexanone, 2-heptanone and methyl isobutyl ketone; and esters such as methyl 2-hydroxypropionate, ethyl 2-hydroxypropionate, ethyl 2-hydroxy-2-methylpropionate, ethyl 2-hydroxy-2-methylpropionate, ethyl ethoxyacetate, ethyl oxyacetate, methyl 2-hydroxy-3-methylbutanoate, 3-methyl-3-methoxybutylacetate, 3-methyl-3-methoxybutylpropionate, 3-methyl-3-methoxybutylbutyrate, ethyl acetate, butyl acetate, methyl 3-methoxypropionate, ethyl 3-methoxypropionate and butyl 3-methoxypropionate [0109].  Useful basic compounds including amines are disclosed [0062-0083]. The melamine can be added in amounts of 1-100 parts [0084-0099]. The addition of surfactants which includes esters of acrylic acid, fluorine or silicon in amounts of less than 1% is disclosed. This improves coatability and developability The disclosure includes acrylic acid polymers [0103-0104]. Other examples of solvents are disclosed at [0046]. The solids content can be 20-40 wt% [0113]. Other alkali soluble resins include cresol containing novolaks 1-3 [0176-0180]. 
	It would have been obvious to one skilled in the art to modify the composition of examples 22 or 23 by replacing alkali soluble resin 11 with alkali soluble (novolac) resins 1-3 with a reasonable expectation of forming a useful photoresist composition based upon their disclosed equivalence.   Further it would have been obvious to modify the resulting compositions  by adding up to 1% of a surfactant to improve coating and developability as taught at [0103-0104], to replace at least a portion of the condensate of 1,1,3-tris(2,5-dimethyl-4-hydroxyphenyl)-3-phenylpropane and 1,2-naphthoquinonediazide-5-sulfonic acid with 2,3,4 -trihydroxybenzophenone-1,2 -naphthoquinonediazide-5-sulfonate and/or 2,3,4,4' -tetrahydroxybenzophenone-1,2 -naphthoquinonediazide-5-sulfonate based upon the disclosed equivalence at [0057-0058] and/or to use other solvents including ethylene glycol monomethyl ether and ethylene glycol monoethyl ether; ethylene glycol alkylether acetates such as methyl cellosolve acetate and ethyl cellosolve acetate; propylene glycol methyl ether acetate, or ethyl ethoxyacetate and other exemplified based upon the disclosure at [0046,0109] and/or to decrease the solids content to 20-38wt% (solvent 62-80 wt%) based upon the range at [0113]
Rahman WO 9827461 discusses the treatment of photoresist to reduce the metal ion content of metals such as iron, sodium, potassium, calcium, magnesium, copper, zinc , Chromium, nickel and aluminum to extremely low levels (1/6-9, 4/4-9, tables in examples 3 and 4).  Metal contamination is described as a problem known for a long time, which results in increased defects, yield losses, as well as increased degradation and decreased performance in the devices produced (1/23-25). Contamination level of less than 1 ppm have been show to adversely affect the devices produced (2/5-7). 
	This rejection assumes that the language “the film-forming resin is reacted with the photosensitizer” is not what the applicant intended and that the applicant intended this to require the film-forming resin to be reactive with the photosensitizer. 
	Rahman WO 9827461 clearly establishes that trace levels of metals including iron, sodium, potassium, calcium, magnesium, copper, zinc , Chromium, nickel and aluminum are known exist in photoresists and that these can negatively affect the devices being produced (increased degradation and decreased performance).  The chelation of these trace metals by the poly(4-vinylpyridine) inherently occurs. 



Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over
Suzuki et al. 20030054284, in view of Koshiba et al.  4963463 and Rahman WO 9827461.
Koshiba et al.  4963463 teaches the reaction of the naphthoquinonediazide with various polymers, Example 2 forms a condensation of t1,2-naphthoquinonediazide with a novolak resin (8/45-9/3). Other useful polyphenols include a (poly)hydroxybenzene such as p-cresol or pyrogallol, a (poly)hydroxyphenyl alkyl ketone such as 2,4-dihydroxyphenylpropyl ketone, 2,3,4-trihydroxyphenyl n-hexyl ketone, 2,3,4-trihydroxybenzophenone, 2,4,6-trihydroxybenzophenone or 2,3,4,4'-tetrahydroxybenzophenone; a quinonediazidosulfonic acid ester such as an ester of a (poly)hydroxyaryl ketone with 1,2-quinonediazido-4-sulfonic acid or 1,2-quinonediazido-5-sulfonic acid; or the like (5/12-22). 
	It would have been obvious to one skilled in the art to modify the compositions rendered obvious by Suzuki et al. 20030054284 by replacing the novolak/diazide mixture with a naphthoquinone functionalized novolak such as those taught by Koshiba et al.  4963463 with a reasonable expectation of forming a useful photoresist given the demonstrated functionality of example 2. Rahman WO 9827461 clearly establishes that trace levels of metals including iron, sodium, potassium, calcium, magnesium, copper, zinc , Chromium, nickel and aluminum are known exist in photoresists and that these can negatively affect the devices being produced (increased degradation and decreased performance).  The chelation of these trace metals by the poly(4-vinylpyridine) inherently occurs. 



Claims 1,5,6,11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Niitsuma JP 11-072914, in view of Rahman WO 9827461 and Chambers 4291115.
Niitsuma JP 11-072914 (machine translation attached)  in example 1 teaches a carboxyl containing a co-polymer of methyl methacrylate (organic ester monomer), n-butylmethacrylate,(organic ester monomer) methacrylic acid (organic acid monomer), styrene and hydroxyethyl acrylate, pentaerythritol triacrylate, aminoactophenone, ethylene diamine and methylene blue in propylene glycol monomethyl ether to form a composition having a solids content (NV) of  35% [0026]. The organic polyvalent amine which associated with the carboxylic acid of the binder  is an amine having two or more amino groups in the compound and the kind thereof is not particularly limited, and for example, ethylenediamine, trimethylenediamine, propylene diamine, and propylene diamine are used. Tetramethylenediamine, pentamethylenediamine, hexamethylenediamine, heptamethylenediamine, octamethylenediamine, nonamethylene diamine Examples thereof include decamethylene diamine, dodecamethylenediamine, diaminocyclohexane, diaminobenzoic acid, diaminodiphenyl ether, diaminodiphenyl ether, diaminohydroxypropane, diaminonaphthalene, and toluenediamine. Also, diamines having a polymer skeleton of high molecular weight, triamines, various diamines having an aromatic skeleton, and the like can be used [0017]. Useful photoinitiators are disclosed. Examples thereof include benzoin, benzoin methyl ether, benzyl, diphenyl disulfide, eosin, thionin, diacetyl, Michler's ketone, α-aminoacetophenone , anthraquinone, thioxanthone and benzophenones, and the like, and if necessary, 2 or more of these may be used in combination. These amounts of use are preferably in the range of 0.1 to 10 parts by weight, based on 100 parts by weight of the total amount of the carboxyl group-containing (meth) acrylic copolymer and the (meth) acrylate. If the amount is less than 0.1 parts by weight, the polymerization becomes incomplete, and if it exceeds 10 parts by weight, there is a possibility that the component is not sufficiently dissolved in the photopolymerizable resin composition. When a photopolymerization initiator is used, a photopolymerization sensitizer may be used in combination [0019]. Any organic solvents can be used [0020]. Useful additives are disclosed [0021]. Useful monomers include (meth)acrylates having at least one ethylenically unsaturated group, the use of diethylene glycol di (meth) acrylate, trimethylolpropane di (meth) acrylate, trimethylolpropane tri(meth)acrylate, pentaerythritol tri (meth) acrylate, and dipentaerythritol penta (meth) acrylate which have more than one ethylenically unsaturated group increases the crosslinking density [0015].Examples thereof include benzoin, benzoin methyl ether, benzyl, diphenyl disulfide, eosin, thionin, diacetyl, Michler’s ketone, α-aminoacetophenone , anthraquinone, thioxanthone and benzophenones, and the like, and if necessary, 2 or more of these may be used in combination. These amounts of use are preferably in the range of 0.1 to 10 parts by weight, based on 100 parts by weight of the total amount of the carboxyl group-containing (meth) acrylic copolymer and the (meth) acrylate. If the amount is less than 0.1 parts by weight, the polymerization becomes incomplete, and if it exceeds 10 parts by weight, there is a possibility that the component is not sufficiently dissolved in the photopolymerizable resin composition. When a photopolymerization initiator is used, a photopolymerization sensitizer may be used in combination.
Chambers 4291115 in example 24 teaches a poly(2-vinylpyridine), itaconic acid, epocryl DRH-303 (polymerizable compound/monomer), and 2-ethylanthroquinine dissolved in a mixture of ethanol/trichloroethane and 2-butoxyethanol (24/20-40). Example 11 (solution B) combines poly(4-vinylpyridine), a diphenylimidazolyl dimer, Michler’s Ketone and a bisphenol A epoxymethacrylate) in a mixture of propanol, butoxyethanol, trichloroethane, dimethylformamide and methylene chloride (18/55-19/22).  Basic polymers which provide an equal number of amines as the carboxylic acid containing resin are disclosed including those formed using 2-vinylpyridine or 4-vinylpyridine   (4/34-6/54, particularly 5/54 and 6/36). Useful photoinitiators include benzophenones,  anthraquinones and the like (7/56-9/10). The addition of a binder, including polyacrylates to aid in film formation is disclosed (9/-24-63). The addition of dispersing agents (surfactants) (10/6-9). The solvents for the composition including N-methylpyrrolidone, are disclosed (11/32-58). Useful monomers are disclosed (6/65-7/22). Useful polymerization inhibitors are disclosed (10/27-42). 
	It would have been obvious to one skilled in the art to modify example 1 of Niitsuma JP 11-072914 by replacing the ethylene diamine with poly(4-vinylpyridine) as taught by Chambers 4291115 as used in resists to neutralize the carboxylic acid groups of the binder with a reasonable expectation of success.  Further, it would have been obvious to replace at least a portion of the aminoacetophenone with acetophenone or benzophenone based upon the equivalence taught in the references. 
It is not clear that the claims require the recited ions and the chelation ability is inherent to the material.  There is also no description of the amount of any ions in the photoresist, so trace amounts are embraced by the claim language. Rahman WO 9827461 clearly establishes that trace levels of metals including iron, sodium, potassium, calcium, magnesium, copper, zinc , Chromium, nickel and aluminum are known exist in photoresists and that these can negatively affect the devices being produced (increased degradation and decreased performance).  The chelation of these trace metals by the poly(4-vinylpyridine) inherently occurs. 

Claims 1,5,6,11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Niitsuma JP 11-072914, in view of  Rahman WO 9827461 and Chambers 4291115, further in view of Hashimoto et al. 4675252.
Hashimoto et al. 4675252 teaches photoinitiators useful for polymerizing/crosslinking vinyl or other ethylenically unsaturated groups including Nitrobenzene, p-nitrodiphenyl, m -nitroaniline, p -nitroaniline, 2,4-dinitoaniline, picramide, 2-chloro-4 -nitroaniline, 2,4,6-trinitroaniline, p-nitrophenol, 9-anthraldehyde, acetophenone, benzophenone, dibenzalacetone, benzil, p,p'-dimethylaminobenzophenone, p,p'-tetramethyldiaminobenzophenone(Michler's ketone), 1,4-naphthoquinone, anthraquinone, 1,2-benzanthraquinone, 2-ethylanthraquinone, 2-t-butylanthraquinone, benzoin, diacetyl, 1,9-benzanthrone, 2-keto-3-aza-1,9-benzanthrone, 3-methyl-1,3-diaza-1,9-benzanthrone, 2-nitrofluorene, 2,7-dinitrofluorene, 2,5-dinitrofluorene, 1,8-phthaloylnaphthalene, 2-chloro-1,8-phthaloylnaphthalene, 4-chloro-1,8-phthaloylnaphthalene, 4-bromo-1,8-phthaloylnaphthalene, 5,6-dinitroacenaphthene, 5-benzoylacenaphthene, acenaphthene, pyrene, acridone, .alpha.-naphthoquinone, 5-nitroacenaphthene, 1-nitropyrene, chloro-1,2-benzanthraquinone, 9-fluorenone, diphenyl disulfide, p-nitrobenzaldehyde, p-benzoquinone, phenol, anthrone, benzaldehyde, phenanthrene, naphthalene, chrysene, 2-benzoylmethylene-1-methylnaphthothiazoline, N-acetyl-4 -nitro-1-naphthylamine, benzoquinone, 4 -nitro-1-naphthylamine and anthracene (5/26-56). Useful solvents disclosed include 
	It would have been obvious to one skilled in the art to modify the photopolymerizable compositions rendered obvious by the combination of  Niitsuma JP 11-072914 and Chambers 4291115 by replacing the benzophenone or anthraquinone photoinitiator with N-acetyl-4 -nitro-1-naphthylamine, m -nitroaniline or p -nitroaniline based upon their recognized equivalence established in Hashimoto et al. 4675252. Rahman WO 9827461 clearly establishes that trace levels of metals including iron, sodium, potassium, calcium, magnesium, copper, zinc , Chromium, nickel and aluminum are known exist in photoresists and that these can negatively affect the devices being produced (increased degradation and decreased performance).  The chelation of these trace metals by the poly(4-vinylpyridine) inherently occurs. 

Claims 1,5,6,11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Niitsuma JP 11-072914, in view of Rahman WO 9827461 and Chambers 4291115, further in view of Maeda et al. 20130306920.
Maeda et al. 20130306920 teaches ethylenically unsaturated polymerizable monomers useful in colored compositions including [0096] The above-mentioned polymerizable compound having an ethylenically unsaturated bond (B) is not specifically limited, and those having been conventionally used in photosensitive compositions can be used, and examples may include unsaturated aliphatic hydrocarbons such as ethylene, propylene, butylene, isobutylene, vinyl chloride, vinylidene chloride, vinylidene fluoride and tetrafluoroethylene; unsaturated polybasic acids such as ( meth)acrylic acid, .alpha.-chloroacrylic acid, itaconic acid, maleic acid, citraconic acid, fumaric acid, himic acid, crotonic acid, isocrotonic acid, vinyl acetate, allyl acetate, cinnamic acid, sorbic acid, mesaconic acid, mono[2-(meth)acryloyoxyethyl]succinate, mono[2-(meth)acryloyoxyethyl]phthalate, mono(meth)acrylates of polymers having a carboxy group and a hydroxyl group on the both terminals such as .omega.-carboxypolycaprolactone mono(meth)acrylate, hydroxyethyl (meth)acrylate maleate, hydroxypropyl(meth)acrylate maleate, dicyclopentadiene maleate or multifunctional (meth)acrylates having one carboxyl group and two or more (meth)acryloyl groups; esters of unsaturated monobasic acids and polyhydric alcohols or polyhydric phenols such as 2-hydroxyethyl(meth)acrylate, 2-hydroxypropyl(meth)acrylate, glycidyl(meth)acrylate, the following compounds No. 121 to No. 124, methyl(meth)acrylate, butyl(meth)acrylate, isobutyl(meth)acrylate, t -butyl(meth)acrylate, cyclohexyl(meth)acrylate, n-octyl(meth)acrylate, isooctyl(meth)acrylate, isononyl(meth)acrylate, stearyl(meth)acrylate, lauryl(meth)acrylate, methoxyethyl(meth)acrylate, dimethylaminomethyl(meth)acrylate, dimethylaminoethyl(meth)acrylate, aminopropyl(meth)acrylate, dimethylaminopropyl(meth)acrylate, ethoxyethyl(meth)acrylate, poly(ethoxy) ethyl(meth)acrylate, butoxyethoxyethyl(meth)acrylate, ethyl hexyl(meth)acrylate, phenoxyethyl(meth)acrylate, tetrahydrofuryl(meth)acrylate, vinyl(meth)acrylate, allyl(meth)acrylate, benzyl(meth)acrylate, ethylene glycol di(meth)acrylate, diethylene glycol di(meth)acrylate, triethylene glycol di(meth)acrylate, polyethylene glycol di(meth)acrylate, propylene glycol di(meth)acrylate, 1,4-butanediol di(meth)acrylate, 1,6-hexanediol di(meth)acrylate, trimethylolethane tri(meth)acrylate, trimethylolpropane tri(meth)acrylate, dipentaerythritol penta(meth)acrylate, dipentaerythritol hexa(meth)acrylate, pentaerythritol tetra(meth)acrylate, pentaerythritol tri(meth)acrylate, tricyclodecanedimethylol di(meth)acrylate, tri[(meth)acryloylethyl]isocyanurate and polyester(meth)acrylate oligomer; metal salts of unsaturated polybasic acids such as zinc (meth)acrylate and magnesium (meth)acrylate; acid anhydrides of unsaturated polybasic acids such as maleic anhydride, itaconic anhydride, citraconic anhydride, methyltetrahydrophthalic anhydride, tetrahydrophthalic anhydride, trialkyltetrahydrophthalic anhydride, 5-(2,5-dioxotetrahydrofuryl)-3-methyl-3-cyclohexene-1,2-dicarboxylic anhydride, trialkyltetrahydrophthalic anhydride-maleic anhydride additive, dodecenyl succinic anhydride and methylhimic anhydride; amides of unsaturated monobasic acids and polyvalent amines such as (meth)acrylamide, methylene bis-(meth)acrylamide, diethylenetriamine tris(meth)acrylamide, xylylene bis(meth)acrylamide, .alpha.-chloroacrylamide and N-2-hydroxyethyl (meth)acrylamide; unsaturated aldehydes such as acrolein; unsaturated nitriles such as (meth)acrylonitrile, .alpha.-chloroacrylonitrile, vinylidene cyanide and allyl cyanide; unsaturated aromatic compounds such as styrene, 4-methylstyrene, 4-ethylstyrene, 4-methoxystyrene, 4-hydroxystyrene, 4-chlorostyrene, divinylbenzene, vinyltoluene, vinylbenzoic acid, vinylphenol, vinylsulfonic acid, 4-vinylbenzenesulfonic acid, vinylbenzyl methyl ether and vinylbenzyl glycidyl ether; unsaturated ketones such as methyl vinyl ketone; unsaturated amine compounds such as vinylamine, allylamine, N-vinylpyrrolidone and vinylpiperidine; vinyl alcohols such as allyl alcohol and crotyl alcohol; vinyl ethers such as vinyl methyl ether, vinyl ethyl ether, n-butyl vinyl ether, isobutyl vinyl ether and allyl glycidyl ether; unsaturated imides such as maleimide, N-phenylmaleimide and N-cyclohexylmaleimide; indenes such as indene and 1-methylindene; aliphatic conjugate dienes such as 1,3-butadiene, isoprene and chloroprene; macromonomers having mono(meth)acryloyl groups on the terminals of polymer molecule chains such as polystyrene, polymethyl(meth)acrylate, poly-n -butyl(meth)acrylate and polysiloxane; vinylurethane compounds of vinyl chloride, vinylidene chloride, divinyl succinate, diallyl phthalate, triallyl phosphate, triallyl isocyanurate, vinylthioether, vinylimidazole, vinyloxazoline, vinylcarbazole, vinylpyrrolidone, vinylpyridine, hydroxyl group-containing vinyl monomers and polyisocyanate compounds, vinylepoxy compounds of hydroxyl group-containing vinyl monomers and polyepoxy compounds, reaction products of hydroxyl group-containing multifunctional acrylates such as pentaerythritol triacrylate and dipentaerythritol pentaacrylate and multifunctional isocyanates such as trylene diisocyanate and hexamethylene diisocyanate, multifunctional acrylates having an acid value, which are reaction products of hydroxyl group-containing multifunctional acrylates such as pentaerythritol triacrylate and dipentaerythritol pentaacrylate and dibasic acid anhydrides such as succinic anhydride, phthalic anhydride and tetrahydrophthalic anhydride [0096-0097]. Useful photoinitiators are disclosed including  a conventionally-known compound can be used, and examples may include benzophenone, phenyl biphenyl ketone, 1-hydroxy-1-benzoylcyclohexane, benzoin, benzyl dimethyl ketal, 1-benzyl-1-dimethylamino-1-(4'-morpholinobenzoyl)propane, 2-morpholyl-2-(4'-methylmercapto)benzoylpropane, thioxanthone, 1-chloro-4-propoxythioxanthone, isopropylthioxanthone, diethylthioxanthone, ethylanthraquinone, 4-benzoyl-4'-methyldiphenylsulfide, benzoin butyl ether, 2-hydroxy-2-benzoylpropane, 2-hydroxy-2-(4'-isopropyl)benzoylpropane, 4-butylbenzoyltrichloromethane, 4-phenoxybenzoyldichloromethane, benzoyl methyl formate, 1,7-bis(9'-acrydinyl)heptane, 9-n-butyl-3,6-bis(2'-morpholinoisobutyroyl)carbazole, 2-methyl-4,6-bis(trichloromethyl)-s-triazine, 2-phenyl-4,6-bis(trichloromethyl)-s-triazine, 2-naphthyl-4,6-bis(trichloromethyl)-s-triazine, 2,2-bis(2-chlorophenyl)-4,5,4',5'-tetraphenyl-1-2'-biimidazole, 4,4-azobisisobutyronitrile, triphenylphosphine, camphorquinone, benzoyl peroxide and the like. Examples of commercially available products may include N-1414, N-1717, N-1919, PZ-408, NCI-831, NCI-930 (manufactured by ADEKA Corporation), IRGACURE369, IRGACURE907, IRGACURE OXE 01, IRGACURE OXE 02 (manufactured by BASF), and the like.  Among the above-mentioned photopolymerization initiators (C), 2-morpholyl-2-(4'-methylmercapto)benzoylpropane and 9-n-butyl-3,6-bis(2'-morpholinoisobutyroyl)carbazole are preferable, and 2-morpholyl-2-(4'-methylmercapto)benzoylpropane is more preferable, from the viewpoint of sensitivity [0112-0114]. Useful solvents disclosed include ketones such as methyl ethyl ketone, methyl amyl ketone, diethyl ketone, acetone, methyl isopropyl ketone, methyl isobutyl ketone, cyclohexanone and 2-heptanone; ether solvents such as ethyl ether, dioxane, tetrahydrofuran, 1,2-dimethoxyethane, 1,2-diethoxyethane and dipropylene glycol dimethyl ether; ester solvents such as methyl acetate, ethyl acetate, n-propyl acetate, isopropyl acetate, n-butyl acetate, cyclohexyl acetate, ethyl lactate, dimethyl succinate and texanol; cellosolve solvents such as ethylene glycol monomethyl ether and ethylene glycol monoethyl ether; alcohol solvents such as methanol, ethanol, iso- or n-propanol, iso- or n-butanol and amyl alcohol; ether ester solvents such as ethylene glycol monomethyl acetate, ethylene glycol monoethyl acetate, propylene glycol-1-monomethyl ether-2-acetate (PGMEA), dipropylene glycol monomethyl ether acetate, 3-methoxybutyl acetate and ethoxyethyl propionate; BTX solvents such as benzene, toluene and xylene; aliphatic hydrocarbon solvents such as hexane, heptane, octane and cyclohexane; terpene hydrocarbon oils such as turpentine oil, D-limonene and pinene; paraffin solvents such as mineral spirit, SWASOL #310 (Cosmo Matsuyama Oil Co., Ltd.) and SOLVESSO #100 (Exxon Chemical Company); halogenated aliphatic hydrocarbon solvents such as carbon tetrachloride, chloroform, trichloroethylene, methylene chloride and 1,2-dichloroethane; halogenated aromatic hydrocarbon solvents such as chlorobenzene; carbitol solvents, aniline, triethylamine, pyridine, acetate, acetonitrile, carbon disulfide, N,N-dimethylformamide, N,N-dimethylacetamide, N-methylpyrrolidone, dimethylsulfoxide, water, and the like, and these solvents can be used by one kind or as a mixed solvent of two or more kinds[0123].
It would have been obvious to one skilled in the art to modify the photopolymerizable compositions rendered obvious by the combination of  Niitsuma JP 11-072914 and Chambers 4291115 by using other monomers and/or solvents known to be useful with photopolymerizable compositions, such as those taught by Maeda et al. 20130306920 with a reasonable expectation of forming useful photocurable compositions. Rahman WO 9827461 clearly establishes that trace levels of metals including iron, sodium, potassium, calcium, magnesium, copper, zinc , Chromium, nickel and aluminum are known exist in photoresists and that these can negatively affect the devices being produced (increased degradation and decreased performance).  The chelation of these trace metals by the poly(4-vinylpyridine) inherently occurs. 

Claims 1,5,6,11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Niitsuma JP 11-072914, in view of Rahman WO 9827461, Chambers 4291115 and Maeda et al. 20130306920, further in view of Hashimoto et al. 4675252.
It would have been obvious to one skilled in the art to modify the photopolymerizable compositions rendered obvious by the combination of  Niitsuma JP 11-072914, Chambers 4291115 and Maeda et al. 2013030692 by replacing the benzophenone or anthraquinone photoinitiator with N-acetyl-4 -nitro-1-naphthylamine, m -nitroaniline or p -nitroaniline based upon their recognized equivalence established in Hashimoto et al. 4675252. Rahman WO 9827461 clearly establishes that trace levels of metals including iron, sodium, potassium, calcium, magnesium, copper, zinc , Chromium, nickel and aluminum are known exist in photoresists and that these can negatively affect the devices being produced (increased degradation and decreased performance).  The chelation of these trace metals by the poly(4-vinylpyridine) inherently occurs. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 10, 2022